 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHanover House Industries, Inc. and Teamsters LocalUnion No. 430 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America. Cases 4-CA-8039, 4-CA-8241,and 4-RC-12199November 2, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 6, 1977, Administrative Law Judge Joel A.Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, General Counsel filed ananswering brief, as well as cross-exceptions and abrief in support thereof, and Respondent filed a briefin answer to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and'briefs' and has decided to affirm the rulings,findings,2and conclusions of the Administrative LawJudge, to modify the remedy so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),3 and to adopt hisrecommended Order, as modified below.4The General Counsel has excepted to the failure ofthe Administrative Law Judge to find that threestatements made by Respondent violated Section8(a)(l) of the Act. During the critical preelectionperiod, Respondent's president and chief executive,Jack Rosenfeld, met with employees in each depart-ment to discuss the Union. He also held an all-employee meeting slightly more than 24 hours beforethe election in order to express his views. At thesemeetings Rosenfeld told the employees that Respon-dent's parent company, Horn and Hardart, had onceowned a commissary in New York City, theemployees of which were represented by the Team-sters. According to Rosenfeld, the Teamsters de-mands were so unreasonable that Horn and Hardartwas forced to close the commissary, thus putting1200 employees out of work. During this sameI Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesand the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Incr., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.233 NLRB No. 36meeting, Rosenfeld also stated that Respondent hada short lease and was free to move once it expired.And, in explaining to unit employees why theclericals had received a raise and they had not, hestated that his hands were tied and that theemployees "should trust him and give the companytime to prove itself, and vote no for the union."These latter two statements are, respectively, athreat, and a promise of benefits, and we haveadopted the Administrative Law Judge's finding thatthey violated Section 8(a)(1) of the Act.The Administrative Law Judge found, however,that the statement concerning the closing of thecommissary constituted "fair argumentation" whichis protected by Section 8(c) of the Act. We disagree.In our view, the commissary example is a coerciveoverstatement designed to make employees fearful ofthe consequences of unionization. It was uttered forno reason other than to imply that if the Teamsterswere to become the employees' bargaining represen-tative the same consequence would ensue at HanoverHouse, i.e., the Teamsters would make unreasonabledemands which would eventually require Respon-dent to close and result in unit employees losing theirjobs.This case is analogous to The Singer Company,Friden Division. 5 In Singer we found that respondentviolated Section 8(a)(l) when it stated, in the contextof other impermissible remarks, that the "IAMwould have to assume responsibility in 'large part'for having made it impossible for the Company tocontinue doing business in ...San Leandro."6Here, Respondent made an unconditional statementthat the commissary had been closed because of theTeamsters "unreasonable demands." As the SupremeCourt said in Sinclair Company v. N.L.R.B.,7state-ments of this nature are outside the protection ofSection 8(c) because:[A]t the least [the respondent] can avoid coercivespeech simply by avoiding conscious overstate-ments he has reason to believe will mislead hisemployees. [395 U.S. at 620.]Accordingly, we find that the statement about theclosing of the commissary violated Section 8(a)(l).Secondly, we find that Supervisor Beegle's interro-gation in his office of employee Doris Smith, whomhe knew to be a union adherent, also violated SectionI See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 Contrary to the Administrative Law Judge, we overrule Objection 2 inCase 4-RC-12199, which alleged unlawful interrogation, since the Adminis-trative Law Judge made no finding of an unlawful interrogation, and therecord supports none.5 199 NLRB 1195 (1972).6 199 NLRB at 1212.Sub nom. N. LR.B. v. Gissel Packing Co., Inc.. 395 U.S. 575 (196%9).164 HANOVER HOUSE INDUSTRIES8(a)(1). Beegle called Smith into his office and askedher what she wanted if the Union came in. When shereplied that she wanted improved benefits, includinga pension plan, he asked her whether she wouldrather have a larger Christmas bonus than a pensionplan. This conversation-initiated by Beegle-con-tained elements of both coercion and a promise ofbenefits which put it outside the protection of Section8(c). First, Beegle summoned Smith to his office todiscuss her reasons for supporting the Union. Noother discussions of the Union cited by the Adminis-trative Law Judge took place in a supervisor's office.Taking the unprecedented action of summoning anemployee to his office-the locus of managerialauthority-reasonably and foreseeably could beexpected to intimidate the employee, and, since shewas a known union supporter, it could be expected tosimilarly intimidate other employees in the exerciseof their Section 7 rights. Moreover, since at that timethe employees had no pension plan, the secondquestion implies that the employees would receiveone of two benefits from the employer-a pensionplan or a larger Christmas bonus-without thenecessity of a union. As this constitutes a promise ofa benefit, we find that this remark, as well as theprevious interrogation, violated Section 8(a)(1).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Hanover House Industries, Inc., Hanover,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as paragraphs l(a) and (b)and reletter the subsequent paragraphs accordingly:"(a) Coercing employees by statements implyingthat the Union would make unreasonable demandswhich would force the Respondent to close the plant."(b) Interrogating employees as to their reasons forthe support of the Union."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onSeptember 8, 1976, in Case 4-RC-12199 be, and ithereby is, set aside, and that Case 4-RC-12199 be,and it hereby is, remanded to the Regional Directorfor Region 4 for the purpose of conducting a secondelection.I Starkville, Inc.; Hillsdale Manufacturing Corporation, Lambert Mills,Inc., Wholly Owned Subsidiaries of Garan, Inc., 219 N LRB 595, 596, 600-601(1975).[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were representedand were afforded the opportunity to presentevidence in support of their respective positions, ithas been found that we have violated the NationalLabor Relations Act, as amended, in certain respectsand we have been ordered to post this notice and tocarry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that restrains orcoerces you with respect to these rights.WE WILL NOT threaten to find pretextualreasons for terminating employees who engage inunion activity, threaten plant closure or reducedwork if employees designate the Union as theirrepresentative, interrogate employees as to theirunion beliefs, promise or grant benefits todiscourage employees from continuing to supportthe Union, or in any other manner interfere with,restrain, or coerce our employees' rights to join orsupport Teamsters Local Union No. 430 a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, orany other labor organization.WE WILL NOT withhold wage increases, dis-charge, or in any other manner discriminateagainst employees because they join or supportTeamsters Local Union No. 430 a/w Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any otherlabor Organization.WE WILL offer Daniel Pittinger immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, and WE WILL make whole Pittinger andemployees in the appropriate unit who weredenied wage increases in August 1976 for any loss165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof earnings because of the discrimination prac-ticed against them, with interest.HANOVER HOUSEINDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Upon anoriginal unfair labor practice charge filed on June 11, 1976,a consolidated amended complaint was issued on Novem-ber 11, 1976, which as amended, alleges that Respondentindependently violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by coercively interrogat-ing employees concerning their union activity, by promis-ing benefits to persuade employees from engaging in unionactivity, by threatening discharge and shutdown if employ-ees persisted in union activity, by threatening to withholdbenefits because of union activity, and by granting a wageincrease, a Christmas dinner party, and a Thanksgivingturkey to employees to influence them against supportingthe Union. The complaint further alleges that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingand refusing to reinstate Daniel Pittinger because of hisunion activity, and by withholding pay and benefitincreases to eligible voters in a scheduled Board election,while granting such increases to Respondent's otheremployees. In its duly filed answer, Respondent deniedthat any unfair labor practices were committed.Pursuant to a representation petition filed in Case 4-RC-12199 on June 14, 1976, and a Decision and Direction ofElection issued by the Regional Director for Region 4 onJuly 30, 1976, an election by secret ballot was conductedon September 8, 1976, in the appropriate unit. The tally ofballots, furnished to the parties, showed that of approxi-mately 104 eligible voters, 43 cast ballots for Petitioner, 56against, with 102 challenged ballots. The challenged ballotswere determinative of the results of the election. ThePetitioner filed and served timely objections to conductaffecting the results of the election, based essentially onmatters alleged in the heretofore described consolidatedcomplaint. On October 22, 1976, the Regional Director forRegion 4 issued a "Report on Challenged Ballots andObjections and Notice of Hearing," concluding that thechallenges and objections, in their entirety, raised substan-tial and material issues of fact best resolved by a hearing.Through the consolidated complaint, referred to above, theaforesaid Regional Director ordered that the postelectionissues in Case 4-RC-12199 be consolidated with Cases 4-CA-8039 and 4-CA-8241 for hearing and decision by anAdministrative Law Judge.Pursuant thereto, a consolidated hearing was conductedbefore me in York, Pennsylvania, on December 6, 7, 8, 9,and 10, 1976. After the close of the hearing, briefs werefiled by the General Counsel, Respondent-Employer, andthe Charging Party-Petitioner.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying, and consider-ation of the posthearing briefs, I find as follows:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERRespondent-Employer is a Pennsylvania corporationengaged in the sale and mail order distribution of variousproducts, with a principal office and place of businesslocated in Hanover, Pennsylvania. During the fiscal yearpreceding issuance of the complaint, a representativeperiod, Respondent derived revenues from said operationsgrossing in excess of $500,000, and shipped productsvalued in excess of $500,000 directly to points locatedoutside the Commonwealth of Pennsylvania.The complaint alleges, the answer admits, and I find,that Respondent-Employer is, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find,that the Charging Party-Petitioner is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. CONCLUDING FINDINGSA. The IssuesThe complaint imputes a bevy of independent 8(aX)(1)violations to Respondent, many of which allegedly oc-curred during the critical period preceding the election. Inaddition, issues are presented concerning alleged violationsof 8(aX3) emerging from the discharge of Daniel Pittinger,and Respondent's withholding of a wage increase fromproduction and maintenance workers clearly eligible forparticipation in the election, while granting such anincrease to employees in clerical positions, who theEmployer deemed ineligible. The alleged violations are notatypical from those arising in an initial organizationalunfair labor practice proceeding, and no useful purposewould be served by delineating the charges againstRespondent with more specificity at this point in theDecision. It is noted, however, that insofar as alleged unfairlabor practices occurred during the critical preelectionperiod, they are relied upon by the Charging Party-Petitioner as grounds for setting aside the September 8election.' In addition, the Union raises several objectionsto the Employer's preelection conduct which, though notunfair labor practices, nonetheless, if substantiated, wouldconstitute substantial grounds for setting the election aside.Finally, the Charging Party-Petitioner asserts that substan-tially all of the 102 individuals casting challenged ballots atthe election conducted in Case 4-RC-12199 were eligiblevoters, and hence their ballots should be opened andcounted, and a revised tally issued.I All dates refer to 1976, unless otherwise indicted.166 HANOVER HOUSE INDUSTRIESB. Cases 4-CA-8039 and 4-CA-8241i. BackgroundHanover House Industries, Inc., maintains a facility inHanover, Pennsylvania, from which it is engaged in themail order distribution business. Boris Leavitt is currentlychairman of a division of Hanover House Industries. Hisson-in-law, Jack Rosenfeld, is president and chief executiveofficer of Hanover House Industries. For many years,Hanover House Industries had been owned and controlledby Leavitt and his family. About 4 years ago, Horn andHardardt purchased Hanover House Industries from theLeavitt family, and at times thereafter has continued tooperate that firm as a wholly-owned subsidiary. JackRosenfeld, in addition to his management position withHanover House Industries, is an executive vice president ofHorn and Hardardt.Respondent-Employer has a work force at its Hanoverfacility of approximately 200 employees. There has been nohistory of union representation for any of these employees.In April, Daniel Pittinger, an accountant in Respon-dent's bookkeeping department, contacted the Union andarranged a meeting at the union hall. Pittinger and fivecoworkers attended that meeting. Later, at a secondmeeting, held in late April or early May, union representa-tives gave Pittinger and the others present union authoriza-tion cards for distribution to, and signature by, fellowemployees. The next day, Pittinger and the others whoattended that meeting solicited card designations amongemployees at the Hanover facility. The signed cards werecollected by Pittinger and returned to the Union.On May 12, the Union filed a petition in Case 4-RC-12149. That petition was apparently beclouded by achallenge made by Respondent-Employer on grounds thatsupervisors participated in securing the showing of interest.Pittinger in consequence thereof, together with otherindividuals, conducted a renewed campaign to obtainsignatures to new cards. Pittinger, in connection with thiseffort to obtain a new showing of interest, again collectedthe cards and submitted them to the Union.On June 14, the Union withdrew the petition in Case 4-RC-12149, and filed a new petition in Case 4-RC-12199.Shortly after the campaign in mid-May to obtain a newshowing of interest, Pittinger, on June 7, was suspended,and then on June 9, formally terminated.2. Interference, restraint, and coerciona. By Boris LeavittOn May 10 a letter was distributed to employees in theirpay envelopes, over signature of Boris Leavitt. That letter2opened with an announcement that the Company hadacquired a substantial mail order business located in LosAngeles, California, which offered Respondent-Employer a"great potential for growth." The import of this transactionto the employees was described as follows: "We expect thatsome of the operations of this new company will be movedto Hanover immediately after the purchase to provide2 See G.C. Exh. 3.3 See, e.g., Birdsall Construction Companv. 198 NLRB 163 (1972); B. Fmore work for all of us, provided this is not prevented byoutside interference."The complaint alleges that the above reference violatedSection 8(a)(1). I agree. The penultimate paragraph of theletter contains antiunion argumentation, referring to theUnion as "an outside entity." Said reference leaves noroom for interpretation as to the nature of the "outsideinterference" which, according to Leavitt, could impedeadditional work opportunities resulting from acquisition ofthe new business operation. Accordingly, by informingemployees that their work opportunities could be impairedby union activity, I find that Respondent violated Section8(a)( I) of the Act.b. By Jack RosenfeldIt will be recalled that Jack Rosenfeld is the son-in-law ofBoris Leavitt, as well as an executive vice president ofHorn and Hardardt, and the president and chief executiveofficer of Respondent-Employer. Rosenfeld, during thecritical preelection period, conducted meetings with em-ployees on a departmental basis. He also held an all-employee meeting on the day before the election butoutside the 24-hour insulated period.These meetings represented a personal effort by Rosen-feld to propagandize for a "no" vote, and the complaintalleges that in the course of such meetings, he oversteppedpermissible bounds and made statements violative ofSection 8(a)(I). These allegations concern threats of plantclosure, promises that employees would receive increasedbenefits, and statements to the effect that a plant located inthe State of New York had closed and gone out of businessbecause of a union.Evelyn Kuhn, Joan Messinger, and Belinda Reddingtestified on behalf of the General Counsel as to Rosenfeld'sremarks at certain of these meetings. However, it isundisputed that Rosenfeld referred to a commissary inNew York City owned by Horn and Hardardt which shutdown after having operated many years. Rosenfeldexplained that employees at the commissary designated theTeamsters Union as their representative, and after a periodof time, demands by that union were so unreasonable thatHorn and Hardardt was forced to close the facility, putting1200 employees out of work. His comment in this respectwas qualified in terms of causation with the blame placedclearly upon unreasonable union demands. The reasons forthe commissary closing was expressed in terms whichwould readily be understood by employees, and thisreference is deemed fair argumentation not exceeding theprotective scope of Section 8(c) of the Act.3This is not,however, to say that it represents a portion of Rosenfeld'santiunion remarks which are beyond consideration inweighing the legitimacy of other aspects of his conduct.Nonetheless, I shall dismiss the independent 8(a)(1)allegation based upon Rosenfeld's reference to the shut-down of the commissary in New York.There is also no dispute that Rosenfeld in the course ofthese meetings attempted to inform employees of theproprietary relationships between Leavitt, Respondent,Goodrich Footwear Company, 201 NLRB 353, 354 (1973), Federal PaperBoard Company Inc., 206 NLRB 681, 683 (1973).167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Horn and Hardardt. However, according to theGeneral Counsel's witnesses, Rosenfeld, in mentioning thatLeavitt owned the building and property which was leasedby Respondent, went on to state that that lease would soonexpire and that Horn and Hardardt could easily move toanother location upon conclusion of the lease. Rosenfeldadmits that he informed employees that the lease had ashort duration, but denies that he said anything further, orthreatened that Horn and Hardardt would allow the leaseto expire. I credit Kuhn, Messinger, and Redding.Rosenfeld was not a trustworthy witness. In this instance,his explanation as to his reason for mentioning the shortduration of the lease made no sense at all.4Aside from mygeneral mistrust of Rosenfeld, his denial that he referred toa possible relocation, implying a shutdown at Hanover inmentioning the duration of the lease, struck me as far lessprobable than accounts of incumbent employees Kuhn,Messinger, and Redding. In contrast to his unconvincingeffort to explain why he mentioned the term of the lease,consistent with the General Counsel's evidence, in thecontext of this antiunion talk, it seems more probable thatthis issue was raised by Rosenfeld as an extension of theantiunion thrust of his talk. Accordingly, I find that invarious talks and meetings with employees, in whichRosenfeld expressed the Company's antiunion position, headvised employees that the lease held by Respondent atHanover was of short duration, that Respondent did nothave to remain there, and that it could move to anotherlocation upon termination of the lease. In the context ofother aspects of the speech, and the absence of a specificdelineation as to what considerations would lead theCompany to relocate upon expiration of the lease, I findthat in making these expressions to employees Rosenfeldengaged in a calculated effort to arouse employee concernwith respect to the future of their jobs in the event that theydesignated the Union, and, accordingly, I find thatRespondent, prior to the election, and in late August andSeptember, thereby violated Section 8(a)(1) of the Act.5The complaint also alleges that Respondent violatedSection 8(a)(1) through Rosenfeld's expressions that theemployees would receive wage increases if they refrainedfrom having the Union as their collective-bargainingrepresentative. In this connection, it is noted that theelection was to be conducted in a unit which expresslyexcluded "office clerical employees." On or about August17, Respondent granted wage increases to those whom itdeemed to be within the excluded clerical classifications.Evelyn Kuhn and Joan Messinger testified that in thecourse of the various employee meetings conducted byRosenfeld, he informed employees of the increases grantedto the clericals. Messinger relates that at the shippingdepartment meeting just prior to the election, Rosenfeldinformed employees that the clericals were getting raises,that the production workers would not, that "his handswere tied," but adding that the production workers "should4 Rosenfeld's claim that he attempted to further demonstrate theindependence of Leavitt from Respondent's principals by calling theirattention to the short duration of the lease seemed contrived. When thematter was explored further, any logic to his explanation was vitiated by hisadmission that the lease contained renewal options, which, from thestandpoint of Horn and Hardardt and Hanover House Industries, indicatedthat the lease was not of short duration at all.trust him and give the company time to prove itself, andvote no for the union." Rosenfeld denied ever informingemployees that they would not receive an increase becausethe Union was attempting to organize the Company.However, this denial, as was true in many instances whereRespondent's counsel attempted to elicit rebuttal testimo-ny, was more narrow than the statements imputed to himby Messinger and admitted of a response possibly ladenwith Rosenfeld's own conclusions and interpretations. Icredit Messinger. In the context, the appeal that the eligiblevoters, who were denied the increase, "trust" the Companyand vote "no" carried the plain implication they wouldenjoy wage parity as soon as the union issue were removed.Accordingly, I find that this implied promise of benefitviolated Section 8(aX I) of the Act.Finally, an additional allegation that Respondent violat-ed Section 8(aXI) of the Act through Rosenfeld's an-nouncement of a Christmas dance is considered below inconjunction with other related allegations.c. Statements attributed to supervisors Ron Beegleand John StaubBeegle and Staub are admitted to be frontline supervi-sors. Beegle occupies the position of credit manager, and isresponsible for 12 clerical employees. Staub, at timesmaterial to the issues herein, was in charge of the shippingdepartment. Coincidentally, both Beegle and Staub initial-ly denied having any discussion with employees concerningunions. When pressed, however, both admitted to suchdiscussions. I regarded their denials as untrustworthy, andbelieved the testimony of all witnesses offered by theGeneral Counsel who imputed misconduct to them.With respect to Beegle, the complaint alleges thatRespondent violated Section 8(a)(1) of the Act by coerciveinterrogation, by telling an employee that he was underpressure to discharge her because of union activity, and bypromising a higher Christmas bonus if employees rejectedthe Union.In support thereof, Doris Smith credibly testified that, inAugust, Beegle called her to his office and asked what shewanted if the Union came in. In response, she describedthe benefits she wanted. Although the General Counselcontends that this segment of the conversation involvedcoercive interrogation, Smith admits that the incidentoccurred during a period in which she frequently wore aunion button. The vice in the type of inquiry Beegle put toSmith on that occasion lies in its tendency, by indirection,to probe the union sympathy of the employee. However,Smith, having overtly demonstrated her support of theUnion, it is my conclusion that this aspect of theconversation was limited to a noncoercive interchangebetween employee and supervisor with respect to the prosand cons of unionization, and in no sense constituted5 Rosenfeld in certain of the meetings, and in a letter to employees datedAugust 28, disclaimed any intention of discriminating against employeesbecause of their union support. These ambivalent expressions, however, donot, considering the totality of this record, including the other unfair laborpractices found herein, serve to neutralize the effects of the threat implied inhis remarks concerning the duration of the lease.168 HANOVER HOUSE INDUSTRIEScoercive interrogation. I shall dismiss the 8(a)( I) allegationin this regard.Smith further testified that in that same conversationBeegle asked if she would rather have a larger Christmasbonus than a pension plan. To this, Smith replied thatemployees would like to have both. Smith credibly relatesthat Beegle then grinned. Contrary to the General Counsel,I am unwilling to read, from this vague and limitedexchange, that Beegle was promising a larger Christmasbonus if employees rejected the Union. I shall dismiss thealleged 8(a)(1) violation based on this aspect of hertestimony.Finally, Smith testified to a subsequent conversationwith Beegle in late August or early September. On thisoccasion Smith had gone to the office of Beegle to ask hima question. Beegle at that time indicated, "whatever youdo, behave yourself." Smith countered with the view thatshe had always behaved. Beegle then said "well, I'm undersuch pressure that one little thing you do, I can get rid ofyou." Smith then argued that Beegle would really have tofind something before he could fire her. Beegle said that hecould do that. Smith continued the argument, stating thather good work habits would interfere with Beegle's abilityto get rid of her. Finally, Beegle repeated "You know, thepressure I'm under and everything, I could just take onetray of your work and if I find any mistakes that would begrounds to fire you." Smith then indicated that it would notbe upheld under Labor law. To this, Beegle responded "Icould find something that could hold up under LaborBoard law," going on to state "so, I'm just telling you ...to behave yourself." Although the essence of Smith'saccount was denied by Beegle, as indicated, I regardedSmith as the more trustworthy witness, and considering hercredited testimony, together with her open support of theUnion, I find that in this conversation Beegle threatened toseek pretextual grounds for discharging Smith if shepersisted in her union activity. Based thereon it isconcluded that Respondent violated Section 8(a)(1) of theAct.With respect to John Staub, the complaint allegesviolations of Section 8(a)(1) based upon Staub's telling anemployee that Respondent would close down if the Unionwere designated, and that Respondent would withholdwage increases and benefits from employees because oftheir interest in the Union. In support of these allegations,the General Counsel relies on the testimony of incumbentemployees Evelyn Kuhn and Joan Messinger. The testimo-ny of both relates to conversations with Staub at their workstations in which the latter spoke to them individually inlate August or September.Kuhn credibly relates that in her conversation Staubindicated that they were getting old, and if the Union camein that there was a possibility that the Company wouldclose and move.Messinger testified, in response to examination by theCharging Party, that on another occasion Staub came toher work station, stating "If the Union gets in here, there isa possibility that this place might close and you wouldn'tbe able to draw unemployment." As heretofore indicated II See cases cited at fn. I I.? Ibid.prefer the testimony of Messinger and Kuhn to that ofStaub, and based thereon I find that Respondent violatedSection 8(a)(1) by threatening a close down and possibleremoval if the Union were designated by the employees.Finally, with respect to Staub, it is alleged that heunlawfully made statements linking a withholding ofbenefits to union activity. In this connection, JoanMessinger and Belinda Redding testified in support of theGeneral Counsel's claim. According to Messinger, Staubapproached her at her work station on one occasion stating"Joan we have a list this long of things we have to give you.It's a shame the Union is trying to get in because we can'tdo nothing about it now." Similarly, Redding testified toan encounter with Staub in which he indicated, "I justcame from a meeting and I have to talk to you ... we'regoing to have a voting on September 8 and I have to talk toyou about it." Staub then stated that the Company had apackage deal ready but that he could not discuss what itwas, indicating that their "hands were tied as long as theUnion is trying to get in." Based on the credited testimonyof Messinger and Redding, I find that Respondent-Em-ployer violated Section 8(aX)() of the Act through Staub'sclear implication that by virtue of union activity, employ-ees had sustained an immediate loss of improved benefits.6d. By Burnell .awrenceThe complaint alleges that three letters over the signatureof Burnell Lawrence, dated August 12, 19, and 26, containunlawful references to the withholding of wage increasesfrom production and maintenance employees. Of theseletters, that dated August 26 includes the following:The Company has in the past reviewed and granted payincreases. Very recently, unfortunately, some employ-ees who deserve raises didn't get them because theywere prevented from getting them because of OUTSIDEUNION INTERFERENCE.Immediately under the above quote, is a concludingparagraph which recites as follows:There is one way to guarantee that Hanover House willbe even a better place to work and will continue togrow so as to provide bigger and better opportunitiesfor all employees. THAT WAY IS BY VOTING "NO" AT THEELECTION.This letter reflects an intemperate, broad brushed effort todisparage the Union. It, without qualification, links awithholding of benefits to union activity. Under establish-ed Board policy, expressions seeking to gain undueadvantage from statutory restrictions on the right to grantbenefits during an organization campaign are unlawfulwhere, as here, such a principle, designed as it is to preserveuncoerced employee choice, is forged into a cutting edgethrough which the employer seeks to defeat unionization.7Respondent, by placing the onus for the denial of benefitsupon the Union, violated Section 8(aX)(1) of the Act.8a In view of my findings, infra, that the actual withholding of the increaseviolated Sec. 8(aX3) and (I) of the Act, and the finding heretofore made(Continued)169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDe. Postelection 8(a)(1) issuesThe complaint alleges that Respondent violated Section8(a)(1) of the Act, on or about November 16, by informingemployees that it would hold a Christmas dinner dance onDecember 3. The General Counsel also contends thatRespondent violated Section 8(a)(1) by giving its employ-ees a free turkey for Thanksgiving on November 22. It doesnot appear that Respondent, within the last 10 years, hadprovided such benefits to employees. With respect to theChristmas dinner dance, the sole explanation offered byRosenfeld was that Christmas parties are "traditional," andthat since he was not elevated to the chief executiveposition until January, he therefore was not in a position toprovide such a party in prior years. Similarly, with respectto the Thanksgiving turkey, Rosenfeld simply testified thatthis gift was bestowed because, "it was a nice thing to do."Under the law, employers are debarred from using theireconomic strength in order to influence employees againstsupporting a union. The benefits in question here, thoughsmall, were announced and/or granted at a time when thequestion concerning representation remained open and thepossibility of a second election was common knowledge.These efforts, though unprecedented, occurred against abackground in which the Employer sought, throughantiunion propaganda, to inculcate the feeling that Hano-ver House was a good place to work. The Christmas partyand turkey constituted a symbolic and tangible economicreminder of the Employer's commitment to a happy,satisfied work force, and, in the context of the Employer'scampaign, were calculated to influence employees in theevent that a further election proved necessary. I find thatRespondent violated Section 8(a)(1) of the Act by an-nouncing and providing a Christmas dinner dance, and bygiving employees a Thanksgiving turkey during the periodin which the question concerning representation remainedunresolved.The complaint also alleges that Respondent violatedSection 8(a)(1) by granting the production and mainte-nance employees a wage increase on October 18. The issueshere are linked materially to the allegation that Respon-dent violated Section 8(a)(3) and (1) of the Act bywithholding such increases from this group earlier inAugust. In order to avoid duplication, this allegation shallbe considered in the section dealing with the discriminato-ry withholding of the increase.3. The alleged discriminationa. The preelection withholding of wage increasesand the postelection grant of such benefits to eligibleemployeesThe complaint alleges that Respondent violated Section8(a)(3) and (I) of the Act by denying a wage increase inmid-August to employees eligible to vote in the election.The complaint further alleges that the grant of suchincrease after the election in October violated Section8(a)(1) of the Act.concerning statements attributed to Supervisor John Staub involving thisprecise subject matter, an assessment of the August 12 and August 19 letterswould be cumulative, and would not affect the remedy.There is no dispute that in mid-August Respondentgranted minimum general wage increases of 20 cents perhour or more to employees it deemed to be office clericals,a category excluded from the appropriate unit in theDecision and Direction of Election issued by the RegionalDirector for Region 4 on July 30. Respondent deniedsimilar increases to production and maintenance employ-ees clearly eligible to vote in the election.It was stipulated by the parties that the Employer had nopattern, practice, or policy of granting increases on aregularly scheduled periodic basis over the last 5 years.Furthermore, in its brief, Respondent concedes that nodetermination had been made as to the amount or natureof the increase before the advent of the Union. Nor is thereevidence that any of Respondent's employees expected, orwere mindful that a wage increase was being contemplatedby management prior to the instant organization effort.The first published explanation for the withholding ofthe increases from production and maintenance employeesappeared in a letter distributed to all employees on orabout August 12, over the signature of Burnell Lawrence.That letter states as follows:Dear Fellow Employee:I am writing you so that you will know why somepeople in the Company have received a recent wageincrease while others have not.In early May, when the first petition for a unionelection was filed, your Company was forced by law tostop giving increases. Even though we had been:working on an improved pay plan, unfortunately, it wasnot completed at the time the petition was received.Therefore, our hands have been completely tied inregard to those employees who will vote in the election.We even had our legal counsel check on all our pastprocedures, hoping he could give us an OK onincreases. His answer was, "As much as I would like tosee you give all employees the increases you planned, Ihave to advise you that if you do so, the union will filecharges against you."If a Teamster official or organizer has told you yourCompany can give increases to employees who will votein the election, he does not understand the law, or he ismisleading you.In its first petition, the union included office clericalemployees, accountants, etc., which was wrong becausesuch employees cannot belong to the same unit asproduction and maintenance employees. In theirsecond petition, the union, of course, excluded thesecategories of employees. Your Company is thereforefree to go ahead with increases to employees who arenot in the production and maintenance voting unit, andthe Company has put increases into effect this week forthese people.Your supervisor will be glad to answer any questionsyou may have on the above; or, if you wish, pleasecontact me.Sincerely,/s/ Burnell LawrenceBurnell Lawrence170 HANOVER HOUSE INDUSTRIESThe record convincingly establishes that the denial of thewage increase to the production and maintenance votingunit was seized upon by the Company as a significant propin its antiunion campaign. Thus, letters distributed to allemployees over the signature of Lawrence, dated August 19and 26, refer to that issue. Indeed, that dated August 26includes a reference, heretofore found to be violative ofSection 8(a)(1), to the effect that "some employees whodeserve raises didn't get them because they were preventedfrom getting them because of the OUTSIDE UNIONINTERFERENCE." In addition, I have heretofore found thatSupervisor John Staub unlawfully attributed the denial ofwage increases to union activity.Respondent by way of defense points out that "HanoverHouse Industries could not have granted wage increases toits production and maintenance employees prior to theelection without committing an unfair labor practice orinterfering with the election." That argument is predicatedupon the fact that the wage increase was not pursuant toany practice or policy and that indeed no formal plan forimplementation of the wage increase was adopted prior tothe Union's filing of its first petition in May.The foregoing lends a strong taint of illegitimacy to thewage increase granted the clerical employees. Although thegrant of the increase to that group is not the subject of anunfair labor practice allegation, that phase of Respondent'sconduct is a relevant factor to be considered againstRespondent's entire course of conduct on the issue. Anyassertion that Respondent was free to do as it pleased withrespect to the clerical employees in view of their exclusionfrom the unit would be unsupportable. Respondent at alltimes was aware of the Union's effort to organize those itdeemed to be clerical employees. Indeed, up to the daybefore the election, the Employer continued to communi-cate its antiunion propaganda campaign to the clericalgroup. Further, it is entirely possible that Respondent,prior to the election, had reason to believe that the Unionwould urge the eligibility of these employees as outside theexcluded office clerical category.9In any event, it is clearenough from the record as a whole that Respondent knewthat, even if not covered by the instant petition, therecipients of the wage increase were subject to continuingorganization by the Union.The grant of precedented wage increases to excludedcategories of employees, while denying such benefits toeligibles, would naturally have a dramatic chilling effectwhere all employees work in close contact with each otherand share the same facilities, while housed under the sameroof. The deprivation of equal benefits to the eligible votersfell equally upon all members of the voting group, andwould seem inherently destructive of their right to engagein union activity when coworkers not eligible to vote reapthe benefits solely by virtue of their noninvolvement in theelection. In the circumstances, the conduct here is more9 The official stenographic transcript of the preelection hearing in Case4-RC-12199, which occurred on July 7. is in evidence as G.C. Exh. 7. At p.9, II. 14-17 thereof, counsel for the Union clearly asserted that the agreed-upon unit included about 200 employees, a statement clearly conveying theUnion's position that many of the recipients of the August wage increasewere eligible to vote in the election though occupying clerical classifications.offensive to statutory rights than would have been the caseif the increase had been granted to all employees. Asidefrom the illicit overtures concerning the Union's responsi-bility for the withholding, the conclusion is inescapablethat the Employer, with respect to the increase granted tothe clericals and the denial of the increase to theproduction and maintenance employees, implemented adevisive and discriminatory stratagem calculated to influ-ence the outcome of the election, by prejudicing the eligibleemployees solely because they, clearly, were the immediateobject of the Union's effort to become the exclusivestatutory representative of Respondent's employees.Aside from the foregoing, the 8(a)(3) and (1) allegation issubstantiated on other grounds as well. Under establishedBoard policy, the manner in which an employer explains awithholding of benefits to employees may be the solepredicate for finding that the actual withholding violatesSection 8(aX3) and (1) of the Act. Thus, an employer has alegal duty to proceed with respect to the granting orwithholding of benefits as he would have done but for theadvent of a union.10And where on the basis of objectivefacts such as past practice employees are aware that anincrease is due during an organizational campaign, theemployer is obligated to follow such practice or policy onpain of violating the Act. Here, the withholding of the wageincreases did not arise in circumstances where there wasprior practice or policy of granting same, and there isnothing to suggest that employees anticipated receipt ofsuch benefits prior to the advent of the Union. In suchcircumstances, the Board has held that "where there is anabsence of objective evidence excusing the timing ofwhatever the employer does, he may change his course ofaction so long as his motive is a limited one of protectinghimself from charges of unlawful conduct." 1Critical to anassessment of the employer's motive is the nature ofstatements made to the employees. Thus, as indicated inThe Singer Cornany, Friden Division, 199 NLRB 1195,1196 (1972), "where an employer has made clear in itscampaign statements that its only reasons for postponingexpected benefits was to avoid the appearance of electioninterference, its action did not constitute objectionableconduct." On the other hand, where the employer admon-ishes its employees during an organizational campaign thata discretionary increase will not be granted, such actionhas been deemed violative of Section 8(aX3) and (1) of theAct where the employer expressed itself in a mannerseeking to capitalize upon its stated legal position, byblaming the failure to grant the increase upon the Union orthe employees' support of the Union.12In the instant case,the withholding of the increase with respect to theproduction and maintenance employees was accompan-nied by expressions not limited to sober explanations of theEmployer's legal obligation. Respondent initiated thel0 See. e.g., The Gates Rubber Company, 182 NLRB 95 (1970).11 See, e.g.. S-H Division, Sun Chemical Corporation, 226 NLRB 646(1976).12 See, e.g., S-H Division, Sun Chemical Corporation, supra, and ColoradoSeminary (ULniversary ofDenver), 2 19 NLRB 1068, 1070-71 (1975).171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommentary on the withholding issue, repeated the matterin at least three formal campaign documents containingantiunion messages, repeated its position in campaignmeetings presided over by its chief executive officer, andhad the message carried further by at least one frontlinesupervisor. The direct effort to connect the denied increasewith the Union's presence is evident from the independent8(a)(1) violations heretofore found which are based ondocumentary evidence and the credited testimony concern-ing statements made by Rosenfeld and Staub. Basedthereon, I find that Respondent violated Section 8(aX3)and (I) of the Act by, during the preelection campaign,withholding an increase to production and maintenanceemployees to discourage them from supporting the Unionin the impending election.The complaint also alleges that Respondent violatedSection 8(a)(1) of the Act by granting the withheldincreases in October, after the election. According to thecredited testimony of Kuhn and Messinger, on or aboutOctober 20, Rosenfeld conducted a meeting of all employ-ees, at which he announced that the employees whoparticipated in the election would receive the previouslydenied increases, explaining that though his hands weretied he had not heard anything from the Union and wasgoing to give the increases because the matter could dragon for several years. Rosenfeld explained the basis for hisdecision to act at this time through the following portion ofhis testimony:We had continually had people come to us. I meancontinually from the summer time on, asking for wageincreases, people leaving. I don't know how many left,but I know people did leave and got jobs elsewhere.Then we were caught in the trap by this Byzantine casethat we have here, so that we were able to give increasesto one group, while we couldn't give it to the othergroup which made it worse for the group who didn't getit obviously, and the pressure from that group was evenworse. They wanted increases. They had been, to myknowledge, told they could get increases, not byourselves, but by others and we had people that wereleaving or looking for jobs elsewhere and I went tocounsel.The grant of a wage increase after an election, but whileobjections are pending may constitute a violation ofSection 8(a)(1).'3The lawfulness of the October increaseturns upon analysis of Respondent's conduct with respectto wage increases during the critical preelection period. Asheretofore indicated the preelection increases were notgranted pursuant to a prior practice or policy, there is noevidence that employees expected increases at any timeafter commencement of the union drive, and indeedRespondent-Employer concedes that plans for the imple-mentation of a specific increase were not formulated at anytime prior to the filing of the first petition in May. In thesecircumstances, the record is devoid of a material justifica-13 See Westminster Community Hospital, Inc., 221 NLRB 185 (1975).14 Spangler, though apparently available to testify, was not called, and Icredit Pittinger's uncontradicted testimony as to what transpired betweenthem on June 4.s1 The logs maintained by the bank listing users of the room indicatedtion for an increase at any time since inception of theorganization campaign. Had the increase been granted tothe production and maintenance employees during thecritical preelection period, it would have been unlawful.The increase given after the election, and while objectionsto the election were pending, carries the same vice as wouldhave been the case if effected during the critical preelectionperiod. Accordingly, I find that Respondent violatedSection 8(a)(1) of the Act by granting the October increaseas a further step in the overall effort to discourageemployees from supporting the Union.b. The discharge of Daniel Pittinger(I) General statementDaniel Pittinger was initially employed by Respondentin May 1973. Since 1975, Pittinger worked as an account-ant and was directly responsible to Bruce Mogol, a vicepresident and Respondent's comptroller.As outlined previously, Pittinger made the initial contactwith the Union and remained a leading protagonist thereofup to the day of his termination.(2) The dischargeDuring the first week of June, Pittinger, on request ofunion representatives, attempted to secure a room whereunion officials could meet with Respondent's employees.The Farmer's Bank & Trust Company, at one of itsbranches, maintains a meeting room which it from time totime makes available to various groups and organizations.On Friday, June 4, Pittinger called the bank and spokewith a Mrs. Spangler, the branch manager, stating, "I'mDan Pittinger of Hanover House Industries. I'd like to seeabout renting a room." Pittinger advised that he wished toreserve the room for Tuesday, June 8, at or about 7 p.m.Spangler advised Pittinger that she would call him backand let him know whether the room could be madeavailable for that time. About a half hour later, Spanglercalled Pittinger, indicating that the room would beavailable. Spangler told Pittinger to go to the branch onSaturday and see a Mrs. Berwanger to pick up the key andexamine the room. On Saturday, June 5, Pittinger andanother employee of Respondent, Doris Smith, went to thebank branch.14In entering the bank, Pittinger requested tosee Berwanger. Berwanger, without introduction, asked"Are you Dan Pittinger?"' s He indicated he was, where-upon she said, "I believe you came to see about the room."While en route to the room, Smith informed Berwangerthat the room would be used for a "union meeting."Berwanger gave the key to Pittinger and he and Smith left.Pittinger was not asked to sign a user agreement customari-ly required by the Bank on letting the meeting room.Thereafter, leaflets were prepared for distribution toemployees to announce the union meeting at the Farmer'sBank. On Monday, June 7, the cousin of Doris Smith, anonemployee, attempted to place the leaflets on carsthat the reservation was listed as "7:30, Boris Leavitt, H.H.I." The entry wasmade by A. LeRue Brown, an officer of the bank, who testified that "it wasmy understanding" that Spangler informed him that Boris Leavitt wantedthe room. There is no evidence whatever that any Leavitt was mentioned inthe conversations between Spangler and Pittinger.172 HANOVER HOUSE INDUSTRIESparked on the Company's parking lot. That afternoon, atapproximately 1:30 p.m., Pittinger received a phone callfrom Smith's cousin with the latter indicating that he hadbeen caught passing out the literature and told to leave theCompany's property.Following that phone call, Bruce Mogol informedPittinger that Boris Leavitt wanted to see him. Mogol andPittinger went to Leavitt's office. Present were Leavitt,Mogol, Dwight Harris, president of Farmer's Bank & TrustCompany, and Burnell Lawrence, senior vice president ofthe Company.'6Leavitt spoke first, stating "You are theone that arranged to have a meeting at the Farmer's Bank,"going on to state, "You did this in the name of HanoverHouse Industries and you are not allowed to do that."Pittinger then indicated he "was the one that arranged forthe meeting." Leavitt then accused Pittinger of havingauthored prounion literature that had been posted aroundthe plant. Pittinger denied responsibility for the letters.Harris then told Pittinger that he could not have themeeting in the bank and wanted the key returned.Arrangements were made for the return of the key, andPittinger left the room, after Leavitt informed him that hewould be suspended.17Leavitt, admittedly prior to the suspension of Pittinger,gained knowledge, through the leaflets, that Pittingeracquired the Farmer's Bank room for a union meeting. Healso admits to accusing Pittinger of having sent vulgarletters, which Leavitt associated with the union campaign,and which he had found on his desk that morning.s8On Tuesday, June 8, Pittinger, on advice of the Union,telephoned Mogol, requesting that the Company provide awritten statement of position for the action taken againsthim. Mogol indicated that he would do so and wishedPittinger luck, indicating that he was sorry about what hadhappened. Thereafter, Pittinger received the followingletter, dated June 9.Dear Mr. Pittinger:This letter is to inform you that your employmentwith Hanover House Industries, Inc., has been termi-nated due to the fact that you reserved a meeting hall inthe name of Hanover House Industries, Inc., withoutthe permission of Hanover House Industries, Inc., foruse by an outside organization connected in no waywith Hanover House Industries, Inc.16 Mogol and Lawrence, though called as witnesses, were not examinedas to this event.IT The foregoing is based on the credited testimony of Daniel Pittingerwho impressed me generally as straightforward and direct and a trustworthywitness. I was highly suspicious of the testimony of Leavitt and Harris andcredit them only as to matters contrary to Respondent's interest in thisproceeding.is The record is devoid of evidence that prounion literature or anyemployee-oriented literature was distributed that could objectively bedescribed as vulgar. Indeed, the most vulgar or profane language thatBurnell Lawrence observed in such literature was the term "bull shit." It wasmy impression that Lawrence had the opportunity to peruse much of thepropaganda circulated on behalf of the Union by employees during thecampaign. Leavitt seemed bent, while on the stand, to diminish deliberatelyhis expressed concern for Pittinger's union activity. A similar effort waspursued, though unsuccessfully, through Dwight Harris of the Farmer'sWhen confronted by the Company and the presidentof the establishment where the meeting room wasreserved, you admitted to the above facts.Your termination was for this reason only.Sincerely,/s/ B. LeavittB. Leavitt(3) The defenseRespondent urges that the allegations concerning DanielPittinger be dismissed on grounds that he was dischargedfor legitimate cause; i.e., misrepresenting the Company'sname in the effort to obtain use of the Farmer's Bankroom. In the alternative, Respondent-Employer contendsthat Pittinger was a supervisory and/or managerialemployee and, as such, beyond the protection of the Act.(4) The supervisory issueBruce Mogol is the chief financial officer of Respondentand is responsible for the entire accounting office. DanPittinger was directly subordinate to Mogol. At the time ofthe election, the accounting department consisted of some11 employees.'9Mogol described Pittinger as his assistant.If this be an accurate description the import thereof ismitigated by the narrow scope of Pittinger's responsibility,and the clear fact that his activity was by no meanscoextensive with that of Mogol.Pittinger earned a salary of $165 weekly, and neither thisnor his benefit range are considered conclusive to the issue.It does not appear that Pittinger was ever informed by anyrepresentative of management that he was clothed with anyof the statutory indicia of supervisory authority. Moreover,he clearly had no authority to hire, fire, transfer, suspend,layoff, recall, promote, discharge, reward, discipline, orformally evaluate employees.The claim that Pittinger was a supervisor rests primarilyupon Pittinger's duties in connection with the Company'sadvertising analysis, and his responsibility for ensuringboth the accuracy of checks typed by Belinda Fulco,Mogol's secretary, and that such payments were charged tothe proper expense account. Other than the foregoing,Pittinger's responsibilities as a conduit between Respon-dent's employees generally and insurance carriers under-writing Respondent's health benefit program,20as well asBank & Trust. Harris, called by Respondent to corroborate Leavitt, thoughtestifying on direct examination that he heard nothing pertaining to theunion organization drive at that meeting, on cross-examination admittedthat Leavitt mentioned to Pittinger the cards that were posted on thewindshields of cars and that he accused Pittinger of using company time tohave those cards put on the windshields. Harris, who was in many respectsunreliable, in the course of this change in his testimony, conceded that thosecards pertained to the union meeting.is Resp. Exh. 5 is an organizational chart prepared by Mogol. It reflectsthe alleged structure of the accounting department as of December 1975.Mogol conceded that the chart was prepared shortly before and for use atthe hearing. No explanation was offered as to why he chose to prepare adocument reflecting a picture remote from the period material to thisproceeding and it is considered to be an irrelevant self-serving document.which is given no weight.20 Pittinger's work in connection with the insurance program was to(Continued)173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis responsibilities in connection with workmen's compen-sation claims,21 though perhaps necessarily of somesecondary significance to the issue, do not themselvesentail the exercise of supervisory authority.With respect to Pittinger's operating responsibilities,other than accuracy checks on certain work performed byMogol's secretary, Pittinger's duties related entirely to theCompany's advertising analysis. Before discussing Pitting-er's role in connection therewith, it is necessary to point outthat the Company derives the bulk of its revenues frommail order sales. The success of its operation depends onthe efficiency of its advertising in various media. Theadvertising analysis produces criteria which enables man-agement to determine whether expenditures in variousmedia have produced effective results. Pittinger is responsi-ble for the preparation of the advertising analysis. Eachanalysis when completed properly will reflect a profit orloss on a particular ad. Pittinger receives the raw figures,including the item by item sales volume from a particularad, cost of the ad and item, and selling price. With thisinformation, computations are made pursuant to a presetformula founded upon ordinary principles of accounting.The computations and slotting of final figures producesdata of aid to a judgment on the part of higher manage-ment as to how its advertising dollars can best be spent.Pittinger's responsibility is limited to the mechanicalpreparation of the analysis, and he has no responsibility,and no authority, to make recommendations as to whethera particular ad should be continued or discontinued. Hesimply forwards the results of the completed analysis tohigher management.It is the sense of the record that from time to time whenPittinger's workload in this connection was heavy, otheremployees have been assigned to assist him in the adanalysis. Pittinger admits that, on one such occasion, aftersuggesting to Mogol that Fulco, Mogol's secretary, use herspare time to help him with the analysis, Mogol agreed.Otherwise, Pittinger had no role in selecting his assistants.Others who have helped with the analysis are Jeff Small,assistant to Bookkeeping Manager Carl Filsinger, and DonMummert. Of this group, Fulco and Small plainly hadprimary responsibility to persons other than Pittinger, andprocess all claims made by employees to the carrier and to prevent the filingof claims clearly not covered by the insurance policy. There is no evidence,whatever, that in carrying out his duties, he ever refused to submit a claimarguably covered under the policy's terms. Pittinger also was responsible foreducating employees as to changes in the insurance program, and he did soby posting notices and conducting meetings with employees. Pittinger'sactivities in this regard, while relevant to the administrative convenience ofthe insurance carrier and the interests of the employees, hardly affectedmatters of significant concern to the Company. Indeed, the only manner inwhich the Company could be prejudiced by his actions would result from anincrease in premium due to an abundance of improper claims. Thisconsequence would follow only if the insurance carrier erroneously paidnoninsured claims Pittinger forwarded for payment, a somewhat remotepossibility. Contrary to Respondent's position, it is entirely possible thatPittinger was selected for this liaison role as a neutral, lacking the taint ofmanagement, who could serve the interests of the employee beneficiarieswith credibility.21 Pittinger's responsibility with respect to workmen's compensationclaims appears limited to assisting employees in filling out the formnecessary to file a claim. Although he would discuss a particular case withthe insurance camer, his opinion as to whether injunes were job related wasneither solicited, nor offerred. He would discuss the facts of a particular caseinsofar as he was aware of them with the insurance carrier, but the latterit is fair to assume that their work on the ad analysis wasconfined to periods when other duties made them availableand demands on Pittinger required their assistance. Therecord is not so clear as to Mummert. However, a properinference may be drawn that his case was no different.Mummert was one of the few salaried employees in theaccounting department. Respondent at the hearing assert-ed that he was a managerial employee. Furthermore,Pittinger testified without contradiction that an employeeby the name of Don Aulman worked as a purchasingagent. This coupled with Mogol's testimony that Mummertreplaced Aulman, suggests that Mummert had someresponsibility as a purchasing agent as well. From theforegoing, it is fair to assume that the mechanicalcomputations performed on the ad analysis by Mummertwere supplemental to his regular duties performed else-where.Those assigned to assist Pittinger were given the moremechanical subordinate computations to complete. Theywere trained by Pittinger, and he assigned them their work.These assignments were the analogue of those betweenjourneyman and helper in a craft setting, with Pittingersimply turning over manual duties to assistants, whichotherwise he would perform. No independent judgmentwas otherwise involved in this assignment process. In sum,the record merely shows that Pittinger, as an accountant,possessed overall working responsibility in connection withthe development of Respondent's ad analysis and thatbased on his familiarity with this project, and his experi-ence, he acted in a nonsupervisory lead capacity withrespect to employees who from time to time were assignedto assist him.'2Also unpersuasive is the claim that Pittinger's responsi-bility concerning Fulco's typing of checks pointed tosupervisory authority. Apparently, Fulco was responsiblefor typing checks on accounts payable and charging themto the proper account. Pittinger had no role in assigningany work to Fulco in this regard. Upon completion of thetyping, Pittinger simply would check the typing and theinvoice to see if her work was accurate and if she hadcharged payment to the right account.23This double checkor a verification procedure concerning company payments,would itself make a determination as to the validity of a claim. Here, again,it is difficult to imagine how Pittinger could be deemed a supervisor on thebasis of such activity. It does not appear that the discharge of supervisoryauthority was involved, and, like my view of his designation as companyrepresentative for handling health insurance claims, it is also possible thathere too Pittinger was awarded a task because he was an individualtrustworthy in the eyes of members of the rank-and-file work force.22 There is testimony that in 1975 Respondent hired a CPA as anindependent contractor to assist Pittinger with the ad analysis. Pittinger,prior to the employment of this individual, Tim Weed, had requested help,but had nothing to do with the selection of Weed. Pittinger reviewed thework of Weed and trained him in making the computations. Pittingercredibly testified that Weed was removed from the advertising analysiswhen Pittinger reported to Mogol that Weed was no longer needed becausehe had caught up with his work. Mogol, though acknowledging that Weedwas never replaced, claims to have transferred Weed after Pittingercomplained that he was "too slow." As between Pittinger and Mogol Iregarded Pittinger's testimony as the more probable, and the former wasregarded generally as the more credible witness.23 Pittinger and Fulco maintain a "chart of accounts" on their deskswhich lists every type of expense and is used as an aid to determine theaccount to which a payment should be charged. If Fulco and Pittinger174 HANOVER HOUSE INDUSTRIESand Pittinger's role in it, is in consonance with theassignment of responsibility to an experience, trusted rank-and-file employee. This aspect of his work is insufficient,either standing alone or considered with other factors, toestablish that Pittinger possessed supervisory authority.Respondent also contends that Pittinger recommendedeffectively the termination of employee Don Aulman.Mogol testified that about 2 years prior to the hearing, heacted on Pittinger's recommendation and terminatedAulman. This incident would appear to correspond to thetime in which Pittinger served as a purchasing agent.Indeed Pittinger testified that he trained Aulman as apurchasing agent, a position not held by Pittinger sinceFebruary 1975. Pittinger admits that because Aulman wasnot doing his work, he recommended to Mogol that thelatter be terminated. Pittinger credibly relates that a weekpassed before Mogol acted. Mogol claims that he terminat-ed Aulman "on the strength" of Pittinger's comments. Itdoes not appear that Pittinger was ever told that he hadauthority to evaluate any employee. The Aulman incidentwas remote in time from the instant issues and related to aperiod when Pittinger was serving in a different capacity.24In conclusion, it is noted that while the evidence doesestablish that Pittinger was regarded as a key employee,and participated in special benefits only available to highermanagement, neither this factor, nor other secondaryindicia of supervisory authority override the weight of theevidence in this record which indicates that during theentirety of the organization drive, and, thereafter, Pittingeroccupied a position devoid of the authority enumerated inSection 2(11) of the Act. At best, his responsibility fortraining and directing the work of others was an adjunct ofhis familiarity with the procedures with which he worked,and his primary responsibility, as a rank-and-file account-ant, for the final work product. The issue here is notwhether Pittinger was held out to other employees as asupervisor by Respondent. Nor can the issue be resolvedon the basis of Pittinger's description of himself andreferences by the Company to the term "supervisor" incategorizing Pittinger for purposes of its benefit plans. Theissue is simply whether Pittinger possessed or exercisedsupervisory authority as defined in the Act. I find that therecord fails to substantiate that this was the case and on thecontrary warrants the conclusion that, in his capacity as anaccountant in the bookkeeping department, Pittinger actedin a manner akin to nonsupervisory lead personnelfrequently encountered in an industrial setting. I rejectRespondent's contention that he was precluded fromstatutory protection by virtue of his alleged supervisorystatus.disagree on proper account allocation of a particular payment, Mogol wouldresolve the difference.24 Respondent also points to the fact that Pittinger substituted forFilsinger, the bookkeeping manager, at times when the latter was absent.This substitution occurred once in 1975 for a period of I week. Furthermore(5) The managerial issueIn N.L.R.B. v. Bell Aerospace Company, Division ofTextron, Inc., 416 U.S. 267 (1974), the Supreme Court heldthat managerial employees, though not specifically exclud-ed by the Act or any of the amendments thereto,nonetheless are to be denied statutory protection. Contraryto Respondent, on the facts presented here, that holdingfurnishes no substantial defense against the charges ofdiscrimination. Pittinger as an accountant earned $165 perweek, a salary hardly within the level of remuneration thatcould be fairly expected of one serving in an executivecapacity. His work responsibility, at times material, wasset, and there is no claim that his job was on a promotionladder, offering reasonable expectancy of advancement toacknowledged management levels. Although he was de-scribed as the assistant to Vice President Mogol, his dutieswere not coextensive with those of Mogol, with his area ofresponsibility narrowly circumscribed to the ad analysisand the verification of checks and charges typed byMogol's secretary. In performing his duties in this regard,as well as his role in connection with workmen's compensa-tion and health insurance programs, he functioned withinfixed parameters, exercising independent judgment only tothe extent to be expected of highly trained and experi-enced, senior employees occupying white collar positions.In his position, as it stood at the time of the instant electioncampaign, he had no authority to pledge credit, and it doesnot appear that he at any time participated in theformulation or determination of specific employer policies,with his role in the operation being confined to the rank-and-file implementation of narrow work responsibilitieswithin the framework of Respondent's overall accountingfunction. I find that Pittinger's relationship to managementwas insufficient to override the clear identity and commu-nity of interest he shared with rank-and-file clericalemployees, and, accordingly, I conclude that he was not amanagerial employee.(6) The assigned cause for the dischargeThere is no question as to the general right of employersto terminate those who would improperly utilize theCompany's name in seeking to serve their own interest. Theissue here is not whether such a ground for dischargeconstitutes good cause, but rather, whether that, asdistinguished from Pittinger's union activity, constitutedthe motivating force behind his termination. I find that itwas not.Pittinger, during his 4 years of employment withRespondent, had been a trusted employee, who at variousturns in his employment history was entrusted with a highdegree of responsibility. Mogol, his immediate superior,in February, Small became Filsinger's assistant, and, thereafter, he, ratherthan Pittinger, filled in for Filsinger. Any sporadic exercise of supervisoryauthority by Pittinger as Filsinger's replacement was both too isolated andremote from the material time frame to have bearing on his status at thetime of his discharge.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever expressed even the slightest degree of dissatisfactionwith Pittinger's work.25Respondent suspended Pittinger on Tuesday, June 7, anact which matured into his discharge several days later,with knowledge that he had reserved the room at theFarmer's Bank for purposes of conducting a unionmeeting. From all appearances in the record, Leavitt madethe decision to initially suspend Pittinger, but Respon-dent's testimony is somewhat confused with respect to thedecision to terminate him. Leavitt claims that he alonedecided to effect the discharge, and there is no reference inhis testimony to any conversation with Rosenfeld as to hisdecision. Rosenfeld, who in a highly improbable segmentof his testimony denied knowledge of union activity,claimed that he, in a telephone conversation with Leavitt,recommended and authorized the discharge.26I find that Pittinger did not in fact misuse the Company'sname in the effort to obtain the meeting room. Further-more, as heretofore indicated, I credit Pittinger's accountof what transpired at the afternoon meeting on June 7,which led to his suspension. From his account, consideredagainst other aspects of Respondent's testimony, I amconvinced that Leavitt's posture at that meeting was notone of honest objective investigation, but that of a manageroffended by an employee's concerted activity, seeking tofind some ground on which a discharge could be predicat-ed. Leavitt, no doubt, was quick to interpret certainstatements and responses made by Pittinger at that time asan admission of misconduct. Yet, as the events unfoldedleading to the suspension, Leavitt was alerted to thesecondary nature of Harris' information and the possibilitythat bank officials might well have been guilty of amisunderstanding.27Considering Pittinger's service andposition with the Company, it was my impression thatLeavitt would have pursued his investigation more directly,talking to Branch Manager Spangler, rather than utilizingHarris as a secondhand source, and acted more evenhand-edly were it not for his hostile reaction towards Pittinger'sunion activity. Indeed, the testimony of Respondent's ownwitnesses reflects that Leavitt's hostility to Pittinger's rolein the campaign became manifest during the meetingleading to Pittinger's suspension. Leavitt admits that, aftersuspending Pittinger, he accused Pittinger of having writtennasty letters. On direct examination, Leavitt seemed benton excusing this comment by asserting that the letterscontained undefined vulgarities. There is no confirmationthat any employee-inspired literature contained languagewhich in this day and age could be described fairly as25 I discredit the testimony of Leavitt and Rosenfeld generally to theeffect that they regarded Pittinger as a poor worker. This testimony was soobviously contrived as to heighten the inference of union-related discrimina-tion. Neither had an opportunity to observe Pittinger in his work to a degreeeven approaching regularity. Despite their criticism, neither opted tointervene in a manner calculated to correct any deficiencies in Pittinger'swork, and from all objective indicators, Pittinger discharged his responsibili-ty without interference or criticism during the entire period of employmentup to his discharge. If Pittinger's work was genuinely a proper subject forcriticism, Mogol surely would have been aware of it and so testified. Thisaspect of the testimony of Leavitt and Rosenfeld created a distinctimpression that their characterization of Pittinger was born of the same biastowards union activity as present in the decision to effect his termination.2s Rosenfeld's testimony struck me as a ploy to place responsibility forthe discharge decision in one who acted without knowledge of unionactivity. Rosenfeld, to say the least, was not believed.vulgar. In addition, though Leavitt denied that anyreference to the Union was made in the suspensioninterview, at the very end of his testimony he admitted thathe associated the letters with the union campaign. Harris,president of the Bank, initially participated in this effort tosuppress references to the Union at this meeting, bytestifying broadly that he heard no statements at thatmeeting pertaining to the Union, nor to Mr. Pittinger'shaving engaged in union activity. However, on cross-examination, Harris admitted that Leavitt directly accusedPittinger of using company time to have cards, pertainingto the Union, placed on cars in the Company's parking lot.Indeed, Harris, a witness for Respondent, testified that itwas his impression that Pittinger was suspended "for usingcompany time to reserve the community room at Farmer'sBank and also to print up those cards and have themdistributed."28Leavitt's unconvincing effort to conceal ormitigate the degree to which Pittinger's union activityaroused his feelings on June 7 was consistent with a patternof testimony designed to conceal the real, substantial,motivating consideration behind the discharge.29Considering Pittinger's length of service with the Compa-ny, the position of responsibility he occupied, the fact thathis involvement in the Union was a known consideration atthe time of his suspension and discharge, together withLeavitt's deliberate effort to conceal his animus towardPittinger's union activity, and, indeed, my disbelief ofessential elements of the defense, I find that the preponder-ance of the record supports the conclusion that the real,substantial reason for the action taken against Pittingerwas his union activity. Accordingly, I find that byterminating him on June 7, and by at all times thereafterrefusing to offer him reinstatement, Respondent violatedSection 8(a)(3) and (1) of the Act.c. Case 4-RC-12199(I) The objectionsThe Union's objections to the election closely parallel theunfair labor practice issues raised by the consolidatedcomplaint. Pursuant to findings heretofore made, I shallsustain Objections 2, 3, and 6 in view of my findings thatduring the critical preelection period Respondent throughits supervisors and agents violated Section 8(a)(1) by thediscriminatory withholding of benefits, by promisingbenefits, by threats of plant closure, and by threateningdischarge. In my opinion, these unfair labor practices27 1 discredit the testimony of Hams and Leavitt to the effect thatPittinger admitted to a misuse of the Company's name in his dealings withSpangler.28 Harris' role in Respondent's development of the cause for Pittinger'sdischarge was considered suspect. Harris could not be regarded as anunbiased witness. His bank has strong business ties with Leavitt, who hasconsiderable real estate holdings in the Hanover area. In addition, hisinterests were prone to influence by the economic impact of Hanover HouseIndustries in the area, since that firm is among Hanover's top 10 employers.Though he folded when pressed, Harris otherwise struck me as inclined toafford whatever testimony would support the Company's interest in thiscase.29 The testimony by Rosenfeld that Pittinger's alleged use of theCompany's name to secure the hall was akin to "stealing" struck me as anargument overreaching and calculated to distract me from the real reasonfor the action taken against Pittinger.176 HANOVER HOUSE INDUSTRIESdisrupted conditions enabling a free and uncoerced choicein the election. On the other hand, I shall overruleObjection I on grounds that material misrepresentations ofthe type asserted here under the new standard recentlyannounced in Shopping Kart Food Market, Inc., 228 NLRB1311 (1977), offer no cogent reason for setting an electionaside. I shall also overrule Objection 4 based on Respon-dent-Employer's alleged noncompliance with the rule inExcelsior Underwear Inc., 156 NLRB 1236 (1966), for, inview of my rulings on the challenged ballots, the evidencedoes not substantiate the Union's claim that the Employerexcluded about one-half of the employees eligible to votefrom said list. Finally, I shall overrule Objection 5 based onthe discharge of Daniel Pittinger. Although I have foundthat Respondent violated Section 8(a)(3) and (1) in thisrespect, the operative events relative to this act ofdiscrimination occurred prior to the filing of the petition,and hence was time-barred, under Board policy, assubstantial grounds for invalidating an election.(2) The challenged ballotsIt will be recalled that the election results showed that ofabout 104 eligible voters, 43 votes were cast for, and 56against, the Union, with 102 determinative challenges. Inhis report the Regional Director for Region 4 concludedthat all 102 challenges raised substantial and materialissues of fact best resolved on the basis of testimony takenat a hearing. At the outset of the instant hearing, it becameapparent to me, from information in the hands of theGeneral Counsel, which is now a part of the record, thatmany, if not most, or indeed all, of the challenge issueswere subject to resolution without need for the taking ofproof and counterproof at a formal hearing. In conse-quence, in the interest of assuring that the record be limitedto issues involving disputed questions of fact, counsel forthe Union was instructed to prepare an offer of proof as tothe evidentiary basis for his claim that all challenged voterswere eligible. He did so, and at the hearing, based on saidoffer, together with revised statements of positions by theparties, 95 challenged ballots were sustained on groundsthat the offer raised no material issue warranting the takingof further testimony.30Those rulings were based onrationale specifically stated at the hearing by me andreported at pages 747-762. It need not be repeated here.After close of the hearing, on December 15, the Union filedwith the Board a request for special permission to appealthe aforedescribed rulings. By telegraphic order datedJanuary 13, 1977, a Board panel (Members Jenkins andWalther, Chairman Murphy dissenting) denied said re-quest.(3) Final conclusionsHaving found that the challenged ballots are notdeterminative, and that the Employer engaged in preelec-tion misconduct interfering with the laboratory conditionsrequired for a free and uncoerced choice on the question ofrepresentation, I shall recommend that the election of30 At the hearing. the parties agreed that Curvin Bair was an eligibleemployee and based thereon the challenge to his ballot was overruled. Inaddition, the Union withdrew its claim that Katherine Dillon and PeggySeptember 8 be set aside and that a rerun election beconducted at such time as the Regional Director forRegion 4 deems appropriate.CONCLUSIONS OF LAW1. Respondent-Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. The Charging Party-Petitioner is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent independently violated Section 8(aXl)of the Act by threatening employees with plant closure andreduced work if they designated the Union, by promisingbenefits to dissuade employees from supporting the Union,by threatening to find pretextual grounds for terminatingan employee if she persisted in her union activity, and bygranting benefits to discourage union activity.4. Respondent violated Section 8(aX3) and (1) of theAct by suspending on June 7, and discharging on June 9.and thereafter, at all times refusing to reinstate, DanPittinger, in reprisal for his union activity, and by, inAugust, withholding a wage increase from those eligible toparticipate in the election.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having held that Respondent discriminatorily dis-charged Daniel Pittinger, I shall recommend that Respon-dent offer him immediate reinstatement to his formerposition, or, if not available, to a substantially equivalentposition, without loss of seniority and other privileges, andmake him whole for any loss of pay resulting from thediscrimination against him by payment of a sum of moneyequal to the amount he normally would have earned aswages from June 7 to the date of a bona fide offer ofreinstatement, less net interim earnings during that period.Backpay shall be computed on a quarterly basis in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and shall include interest at 6 percent perannum as provided by Isis Plumbing & Heating Co., 138NLRB 716 (1962). In addition, to remedy the discriminato-rily withheld increase of August, I shall recommend thatRespondent make whole all employees affected thereby forresultant losses between that date and October, when theincrease was granted, plus interest as specified above. SeeS-H Division, Sun Chemical Corporation, supra.The discriminatory discharge strikes at the heart of therights guaranteed by the Act, and, accordingly, a broadorder shall be recommended directing Respondent to ceaseand desist from "in any other manner" interfering with,Crest are eligible, and, accordingly, as no controversy existed, the challengesto their ballots were sustained. Four remaining challenges could not affectthe results, and no effort has been made to litigate or resolve them.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercing, or restraining employees in the exercise of theirstatutory rights.In addition to the foregoing, the Union seeks certainextraordinary remedies which transcend those necessary toeffectuate statutory policies herein. First, a bargainingorder is sought despite the absence of a showing that theUnion at any time represented a majority. In suchcircumstances, Board authority does not countenance theissuance of a remedial bargaining order. Second, the Unionseeks a remedial package, including requirements that (I)Boris Leavitt personally sign the Board's notice and read itto employees at an assembled meeting; (2) that Respon-dent mail a copy of said notice to all employees; (3) thatthe Union be provided access to company bulletin boardsand opportunities to address employees on company time;and (4) that Respondent supply the Union with a list ofemployees' names and addresses. In this regard, as was truein Haynie Electric Co., Inc., et al., 225 NLRB 353 (1976),Respondent's unfair labor practices, though of a seriousnature, are not deemed so aggravated or pervasive as tonecessitate the extraordinary measures requested by theUnion. Finally, the Union seeks reimbursement forattorney fees and litigation and organizational costs. TheBoard in Hecks, Inc., 215 NLRB 765 (1974), limited suchrelief to situations where the defenses raised by a chargedparty are frivolous. The issues in this case turn essentiallyon credibility, or involve brinkmanship raising closequestions of law, giving rise to fairly debatable issues, andthe defenses simply fail to qualify as frivolously raised.Accordingly, the Union's request for special remunerationis deemed inappropriate.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER31The Respondent, Hanover House Industries, Inc.,Hanover, Pennsylvania, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Threatening to find pretextual grounds for terminat-ing employees if they engage in union activity.(b) Threatening employees with less work opportunitiesor that the plant will close if they designate a union as theirrepresentative.31 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Promising or granting benefits for the purpose ofinfluencing employees against designating the Union astheir representative.(d) Discouraging membership in a labor organization bydischarging, withholding wage increases, or in any othermanner discriminating against employees because theyhave joined or supported a labor organization.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer Daniel Pittinger immediate and full reinstate-ment to his former position, or, if this position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges andmake him whole, together with employees discriminatorilydenied a wage increase in August, for lost earnings in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and reports, and all other recordsnecessary to analyze the amounts of backpay due.(c) Post at its Hanover, Pennsylvania, facility, copies ofthe attached notice marked "Appendix."32Copies of thenotice on forms provided by the Regional Director forRegion 4, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED, that the election conducted onSeptember 8, be set aside, and that Case 4-RC-12199 besevered and remanded to the Regional Director for Region4 for the purpose of conducting a rerun election at suchtime as he deems the circumstances permit a free choice onthe issue of representation.32 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."178